Citation Nr: 1759829	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is dismissed.

The claim of entitlement to service connection for colon cancer, to include as due to herbicide exposure, is dismissed.


FINDING OF FACT

In a February 2017 communication, the Veteran withdrew his claims of entitlement to service connection for diabetes mellitus, type II and for colon cancer.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for diabetes mellitus, type II..  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for colon cancer.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from September 1966 to February 1970.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a Board hearing before the undersigned.

I. Withdrawal of Claims

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  In a February 2017 statement, the Veteran a unambiguously withdrew his claims of entitlement to service connection for diabetes mellitus, type II and entitlement to service connection for colon cancer.  Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  Accordingly, these matters are dismissed.

REMAND

The Veteran was last afforded a VA examination to assess the current nature and severity of his service-connected PTSD in December 2016.

However, during the May 2017 Board hearing, the Veteran's representative essentially asserted that the December 2016 VA examination was inadequate for rating purposes as it appeared the Veteran was not able to fully explain the significance of his symptoms.  During the May 2017 Board hearing, the Veteran's representative questioned the Veteran regarding his PTSD symptoms and how they were impacting both his social and occupational functioning.  The representative noted that the December 2016 VA examiner only noted the symptoms of depressed mood, anxiety, and chronic sleep impairment compared to the myriad of symptoms the Veteran reported during the Board hearing.  The Veteran expressed that he would be willing to attend another examination if provided with the opportunity.  As it appears that the Veteran's most recent VA examination is not representative of the current nature and severity of his service-connected PTSD, the Board finds that the Veteran should be afforded another VA examination.

Low Back Disability

The Veteran asserts that he has a low back disability that is related to service.  Specifically, the Veteran testified during the May 2017 Board hearing that he suffered a combat injury to his back due to mortar attacks in service.  Post-service VA treatment records reflect treatment for low back pain and lumbar spine diagnoses, to include lumbar stenosis.  The Veteran testified at his hearing that he had ongoing issues with back pain and other back issues after service but did not seek treatment for many years because he had to work.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed low back disability.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to determine the current severity of his PTSD, and its effect on his social and occupational functioning.

2. Schedule the Veteran for a VA spine examination to determine the etiology of his current low back disability.

The Veteran is competent to report his symptoms and history, to include the reports of an in-service back injury, and VA has found his report of a back injury in service to be credible. 

The examiner is asked to identify any current spine disability and for each disability identified, opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service.  A rationale should be provided for any opinion expressed.

3. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Texas Veterans Commission



Department of Veterans Affairs


